UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

MARTY WADE PLAINTIFF
v. Civil No. 1:19-cv-00039-GHD-DAS
TOMBIGBEE ELECTRIC POWER ASSOCIATION DEFENDANT

 

ORDER ADOPTING REPORT AND RECOMMENDATION AND
DISMISSING CASE

 

This matter is before the Court on United States Magistrate Judge David A. Sanders’
Report and Recommendations [44]. As set forth in his Report, Judge Sanders recommends
this case be dismissed without prejudice for plaintiffs’ failure to prosecute and/or failure to
obey a court order. The plaintiff has filed no objections to the Report, and the time for
doing so has passed. See L.U. Civ. R. 72(a)(3). Having reviewed the Report, the Court
finds it should be approved. Therefore, it is ORDERED that:

1. The Report and Recommendations [44] of the United States Magistrate Judge is
hereby APPROVED AND ADOPTED as the opinion of this Court;

2. This case is DISMISSED WITHOUT PREJUDICE for failure to prosecute and
for failure to obey a court order; and

3. This case is CLOSED.

SO ORDERED, this, the A4 day of August 2019.

dt. N. a

SENIOR U.S. DISTRICT JUDGE

 
